Citation Nr: 0113940	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on November 28, 1999 and November 29, 
1999.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from November 1965 
to April 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Fee Services 
Section of the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim for payment of medical services in November 
1999.  A notice of disagreement was received in February 
2000; a statement of the case was issued in August 2000; and 
a substantive appeal was received in September 2000.  


REMAND

The veteran was seen in the emergency department at Redding 
Medical Center on November 28, 1999 and November 29, 1999, 
with final diagnoses of abdominal pain and hematuria and left 
lower quadrant pain, etiology to be determined.  A VA 
physician reviewed the outpatient care records from November 
28, 1999 and opined that there were no VA facilities 
available and that the treatment was not for a service-
connected disability.  The physician did not provide an 
opinion as to whether the treatment was emergent or life-
threatening. In January 2000, a review was undertaken of the 
medical records for outpatient care on November 29, 1999.  
The medical professional opined that there was no VA facility 
available, that treatment was not for a service-connected 
disability, and that the condition was not emergent or life 
threatening.  A note attached to this record appears to 
indicate that the decision that the treatment was not for a 
service-connected disability was in error, but that denial 
was still warranted as the conditions was not emergent.  

The Board notes that the veteran does have a service-
connected urinary condition, but it is not clear from the 
record before the Board what the exact nature of that 
condition is.  In one communication, the veteran claimed that 
he passed a kidney stone.  The Board also notes another 
assertion by the veteran that he was told to come to the 
private emergency room because of the extreme nature of 
abdominal pain and that VA medical services were not 
available on weekends.  

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances. Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met. The care or services 
must be (1) rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, (2) 
for an adjudicated service-connected disability, or for a 
non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available. 38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).

The Board notes here that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the questions 
of whether a medical emergency existed and whether VA 
facilities were feasibly available are interrelated.  Cotton 
v. Brown, 7 Vet.App. 325, 327 (1995).  The Court has also 
stated that the determination of whether a VA facility was 
"feasibly available" must be made after consideration of 
such factors as the degree of urgency of the appellant's 
medical condition and the length of any delay that would have 
been required to obtain treatment.  Cotton v. Brown, 7 
Vet.App. 325 (1995).  However, the record does not show the 
distance to the nearest VA facility nor is there any medical 
opinion regarding the degree of urgency involved in relation 
to the length of time it would have taken for the VA to 
present to the nearest VA facility.  After reviewing the 
record, the Board believes additional development of the 
evidence is required before the Board may make an informed 
appellate determination.  

In addition, the Board notes that, in a statement received in 
September 2000, the veteran stated that he wished to have a 
personal hearing.  He did not indicate whether such should be 
before the Board or the RO.  On his VA Form 9, substantive 
appeal, received in September 2000, the veteran indicated 
that he did not want a Board hearing.  However, the veteran 
has not indicated whether he still wishes to have a hearing 
before an RO hearing officer.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should associate the veteran's 
claims file with his medical 
reimbursement file.  The RO should than 
undertake a review of the record and take 
any necessary action to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  
The veteran should be contacted to 
determine if he wishes to have a personal 
hearing at the RO.  Appropriate action 
should be undertaken if the veteran 
indicates that he desires such a hearing.  
Any additional medical records 
documenting treatment at the Redding 
Medical Center on November 28, 1999 and 
November 29, 1999, which are not already 
of record should be obtained and 
associated with the claims file.  The RO 
should also determine the distance in 
miles from the veteran's residence to the 
nearest VA medical facility as well as 
the hours of operation of such facility.  
This information should be documented in 
the record.

2. The RO should arrange for review of the 
medical records, including those in the 
claims file and the records from Redding 
Medical Center dated November 28, 1999 
and November 29, 1999, by an appropriate 
medical examiner.  The physician should 
provide an opinion as to whether the 
veteran's treatment on November 28, 1999, 
and/or November 29, 1999, was for a 
service-connected condition, specifically 
with reference to the veteran's service-
connected urinary condition.  The 
physician should offer an opinion (given 
the distance to the nearest VA medical 
facility and any restriction in hours of 
operation) whether the medical evidence 
pertinent to the dates in question 
suggested that the private treatment in 
question was rendered in a medical 
emergency such that delay in treatment 
would have been hazardous to the 
veteran's life or to his health.

3. The RO should then review the expanded 
record and determine whether the benefit 
sought can be granted. If the claim 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




